Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 05/09/2022.
 	Claims 1-20 are pending in this application.  Claims 1, 18, 20 are independent claims.  In the Amendment, claims 1, 18, 20 were amended. This action is made Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is relating to a process of leveraging interlinking between information resources to determined shared knowledge.
Claim 18 recites a method comprising: detecting, by a user device, input associated with user interaction, wherein the input identifies an entity; processing the input to identify one or more terms; searching a data source using the one or more terms to identify content items associated with the entity; evaluating the content items to determine a knowledge level of the entity with the content items; and providing an indication of the determined knowledge level of the entity to a user.
The limitation of detecting input…; processing the input to identify…; searching a data source…; evaluating content item to determine a knowledge level…; wherein evaluating the search results comprises generating a content item score for each of the content items in the search results, the content item score representing knowledge of the entity with the content item, providing an indication as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a device” language, “detecting input…; process the input to identify…; searching a data source…; evaluating content item…; wherein evaluating comprises… score…representing knowledge of the entity…; providing an indication” in the context of this claim encompasses the manually evaluate the knowledge level of an entity based on assigned ranking. Therefore, the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element because other than “a device” which are merely generic technological elements to implement the abstract idea of leveraging interlinking between information resources to determine shared knowledge. The process is recited at a high-level of generality (i.e. detect input from user interaction to identify an entity, process the input to identify one or more terms, searching, evaluating, and providing an indication of the determined knowledge level of the entity to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Therefore, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to considering the additional elements in terms of being significantly more than the identified abstract idea, although Applicant attempts to amend the claim to include “wherein evaluating the search results comprises generating a content item score for each of the content items in the search results, the content item score representing knowledge of the entity with the content item”, it is noted that additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than abstract idea. The claim recites the additional limitations of a “device” evaluating and generating… score… are recited at a high level of generality and are recited as performing generic computer functions used in computer applications. The use of generic computer components to evaluating and generating score and providing an indication does not impose any meaningful limit on the computer implementation of abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Claim 1 is a system performing the method of claim 18, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor, memory” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element because other than “a processor, memory” which are merely generic technological elements to implement the abstract idea of leveraging interlinking between information resources to determined shared knowledge. The process is recited at a high-level of generality (i.e. detect, process, search, evaluate, provide…) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
With respect to considering the additional elements in terms of being significantly more than the identified abstract idea, it is noted that the additional elements as an application and database are merely generic technological elements to implement the abstract idea of leveraging interlinking between information resources to determined shared knowledge. The system elements perform the generic function such as detecting input, processing the input, searching a data source, evaluating the search results, wherein evaluating the search results comprises generating a content item score for each of the content items in the search results, the content item score representing knowledge of the entity with the content item, providing an indication of the determined knowledge level based on the evaluation– these additional elements are simply generic elements and thus, are not significantly more than the identified abstract idea. 
Claim 20 recites a computer-readable storage device storing computer executable instructions that when executed cause a computing system to perform a method of claim 18, is similar in scope to claim 18, and is therefore, rejected under same preceding rationale of claim 18.  
Claims 2-17; 19, are dependent on claim 1, 18, respectively, it is thus rejected for the same reasons as they are directed towards further aspects of the abstract idea without providing additional elements beyond those identified in the abstract idea. Each of these claims does not add anything that would make it statutory, it merely describes what the user interaction corresponds to either composing/editing a content item or sending/receiving a message, identify topics based on the terms, identifying relationship between the entity and the content items or between entity and topics, or content items and topics, ranking of the relationship, evaluating search results by a) determining a distance between items in the data source, wherein relationship is an implicit relationship corresponds to either a copy/paste action and vice versa, or providing a reference, b) determining properties of the content item which comprise either by the creation/modification date, or authoritativeness, or popularity of a content item, or area of expertise/experience/title/role of the entity, generating a content item score which represents knowledge of the entity with the content item, generate topic score which represents knowledge of the entity with topics, the user interaction is associated with an entry point wherein the indication of the knowledge level is provided in the context of the entry point, a recommendation for improving comprehension of a content item associated with user interaction or a link to additional content item relating the topics, providing the indication of the determined knowledge level comprises graphically presenting to a user a knowledge score or a knowledge classification. These additional elements are not significantly more than the identified abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Pat No. 9,501,539), in view of SHOVAL et al. (US Pat No. 7,844,592).
As to claims 1, Joshi teaches a system comprising:
a processor (i.e. data processing system 835 includes a microprocessor, an OHM computer program product may be provided, col. 12, lines 1-13); and
memory (i.e. Computer readable medium 820, col. 12, lines 1-13) coupled to the processor, the memory comprising computer executable instruction that, when executed by the processor, performs a method (i.e. a selection of one of the documents made by a user; determining relationships between the selected document and other documents in the data sources; and displaying the selected document in a first window on a display and a navigation tree in a second window on a display, the navigation tree comprising one or more user selectable nodes representing documents related to the selected document, Claim 8) comprising:
detecting input (i.e. a selection of one of the documents made by a user, Claim 8) associated with user interaction (i.e. Referring now to FIG. 10b ... the "Location" node 1000 has been selected, by a user with ... a user may then select additional nodes 1000 in the OHM Ontology Explorer, col. 14, lines 1-17);
processing the input to identify one or more terms (i.e. one or more nodes 1000 associated with one or more terms may be connected to other nodes 1000 by edges, with the edges describing relationships between the terms of the connected nodes, col. 14, lines 27-39);
searching (i.e. FIG. 11 depicts a query in the OHM visual query tool 1010 that will search across one or more data sources for results where a bomb expert is associated with a second person, where the second person is associated with a location, and the location is associated with an organization, col. 14, lines 27-39) a data source (i.e. a knowledge representation of a domain. Using certain categories, an ontology represents entities, ideas, and events, in addition to their properties and relationships, col. 3, line 64 to col. 4, line 3) using the one or more terms to identify search results, wherein the search results comprise content items associated with an entity (i.e. it may be desirable to disambiguate entities across multiple databases ...  one may need to verify that "John Smith" in a first data source 110 is the same "J. Smith" in a second data source 110, col. 7, lines 53-61);
evaluating (i.e. the semantic mappings, col. 10, lines 59-63; an analytic ontology 400 may map to all the sources that provide information pertinent to its calculation, col. 10, lines 1-11; when two or more data schemas are mapped ... that the difference was defined in the mapping module 160, col. 8, lines 20-34) the search results (i.e. collecting and aggregating result ... The aggregated result set corresponding to the target ontology is then returned to the user in step S704, col. 11, lines 29-41) to determine a knowledge level (i.e. captures high-level knowledge about the information at the DS and DSI levels, col. 9, lines 43-51; PersonBomb EXPERT; AssociatedWithPerson 2, See Fig. 11) of the entity (i.e. it may be desirable to disambiguate entities across multiple databases ...  one may need to verify that "John Smith" in a first data source 110 is the same "J. Smith" in a second data source 110, col. 7, lines 53-61) for one or more topics (i.e. a knowledge representation of a domain. Using certain categories, an ontology represents entities, ideas, and events, in addition to their properties and relationships, col. 3, line 64 to col. 4, line 3); and
providing an indication of the determined knowledge level (i.e. when result sets are received in step S701, the results are combined to answer the original query. Such combination may also occur, for example, in translation step S702 and/or aggregation step S703, col. 11, lines 42-48).
Joshi implicitly teaches the term “evaluating” as the semantic mappings, col. 10, lines 59-63; an analytic ontology 400 may map to all the sources that provide information pertinent to its calculation, col. 10, lines 1-11.
Joshi does not clearly state this term.
SHOVAL teaches this term as the evaluated items for the user (i.e. measuring the similarity between the item and the user ... using the overall item similarity score to rank order the evaluated items for the user, col. 3, lines 46-64).
Shoval teaches wherein evaluating the search results comprises generating a content item score for each of the content items in the search results, wherein the content item score represents knowledge of the entity with the content item (i.e. Once a new item arrives to the repository of News, the content-based filtering algorithm can perform the necessary matching with the users’ profiles and determine the degree of relevancy of the item to the potential users, col. 4, line 55 to col. 5, line 2).
SHOVAL further teaches “detecting input associated with a user” as monitoring the items read by the user (i.e. the concepts of the user's profile and their weights can be updated explicitly by the user or implicitly based on monitoring the items read by the user and the ontology concepts by which those items are represented, col. 4, lines 14-18).
It would have been obvious to one of ordinary skill of the art having the teaching of Joshi, SHOVAL before the effective filing date of the claimed invention to modify the system of Joshi to include the limitations as taught by SHOVAL. One of ordinary skill in the art would be motivated to make this combination in order to evaluate the contribution of the various types of match between user concepts and item concepts in view of SHOVAL (col. 10, lines 37-51), as doing so would give the added benefit of effectively measuring the relevance and ranking content items for users in a specific application as taught by SHOVAL (col. 3, line 25 to col. 4, line 3).

As per claim 2, Joshi teaches the system of claim 1, wherein the input is detected in real-time (i.e. a selection of one of the documents made by a user, Claim 8); and
wherein the user interaction corresponds to at least one of:
	sending a message (i.e. receiving messages (e.g., messages transmitted from a client) and transmitting messages, col. 11, lines 60-67); or
	receiving a message (i.e. receiving messages (e.g., messages transmitted from a client) and transmitting messages, col. 11, lines 60-67).
	SHOVAL teaches the input is detected in real-time (i.e. the concepts of the user's profile and their weights can be updated explicitly by the user or implicitly based on monitoring the items read by the user and the ontology concepts by which those items are represented, col. 4, lines 14-18).

As per claim 3, SHOVAL teaches the system of claim 1, wherein the input further comprises identifying the one or more topics based on the one or more terms (i.e. electing an ontology suitable to represent terms or concepts and semantic relationships among them that are descriptive of the application, col. 3, line 35 to col. 4, line 3).

As per claim 4, Joshi teaches the system of claim 1, wherein the one or more terms identify the entity and the one or more topics (i.e. captures high-level knowledge about the information at the DS and DSI levels, col. 9, lines 43-51; PersonBomb EXPERT; AssociatedWithPerson 2, See Fig. 11).

As per claim 5, Joshi teaches the system of claim 1, wherein searching the data comprises identifying a relationship between the entity and the content items (i.e. captures high-level knowledge about the information at the DS and DSI levels, col. 9, lines 43-51; PersonBomb EXPERT; AssociatedWithPerson 2, See Fig. 11).

As per claim 6, Joshi teaches the system of claim 1, wherein the search results further comprise relationship data identifying at least one of:
relationships between the entity and the content items (i.e. a selection of one of the documents made by a user; determining relationships between the selected document and other documents in the data sources; and displaying the selected document in a first window on a display and a navigation tree in a second window on a display, the navigation tree comprising one or more user selectable nodes representing documents related to the selected document, Claim 8);
relationships between the entity and the one or more topics (PersonBombExpert associatedWith Location/Organization, See Fig. 11); or
relationships between the content items and the one or more topics (i.e. maintain a plurality of ontology alignments and mappings associated with said data sources, data source schemas, data source ontologies, domain ontologies, and system ontologies through versioning and governance of metadata of said data sources, Claim 14).

As per claim 7, SHOVAL teaches the system of claim 1, wherein evaluating the search results comprises at least one of:
determining a semantic (i.e. semantic relationships, col. 3, lines 33-35) similarity
between the one or more terms and terms associated with the content items (i.e. Measuring similarity between an item and a user ... An item and a user are similar if their profiles include common, i.e. the same, concepts or related concepts, i.e. concepts having parent-child relationship, col. 6, lines 27-57);
determining a distance (i.e. the distance between a user's (reader's) profile and News items' profiles, col. 4, line 55 to col. 5, line 2) between a first node and a second in the data source, wherein the first node represents a first content item of the content items and the second node represents a second content item of the content items (i.e. perfect match; close match, col. 8, lines 15-53); and
determining a number (i.e. number of concepts in item’s profile, number of concepts in user’s profile, col. 8, lines 15-53) of nodes between a first node and a second node in the data source, wherein the first node represents a first content item of the content items and the second node represents a second content item of the content items (i.e. the method distinguishes between 9 different possible cases of similarity between concepts in a user's profile and concepts in an item's profile. The hierarchical similarity measure is shown in FIG. 2, col. 7, lines 13-17).

As per claim 8, SHOVAL teaches the system of claim 1, wherein evaluating the search results comprises determining relationship rankings of relationships between the content items and the entity (i.e. measuring the similarity between the item and the user ... using the overall item similarity score to rank order the evaluated items for the user, col. 3, lines 46-64).

As per claim 9, SHOVAL the system of claim 8, wherein at least one of the relationships is an implicit relationship between a content item and the entity (i.e. the concepts of the user's profile and their weights can be updated explicitly by the user or implicitly based on monitoring the items read by the user and the ontology concepts by which those items are represented, col. 4, lines 14-18).

As per claim 10, Joshi teaches the system of claim 9, wherein the implicit relationship corresponds to at least one of:
providing a reference from a first content item to a second content item (i.e. a selection of one of the documents made by a user; determining relationships between the selected document and other documents in the data sources; and displaying the selected document in a first window on a display and a navigation tree in a second window on a display, the navigation tree comprising one or more user selectable nodes representing documents related to the selected document, Claim 8).
	
As per claim 11, Joshi teaches the system of claim 1, wherein evaluating the search results comprises determining properties of the content items, wherein the 
properties of the content items comprises at least one of:
creation or modification date of a content item (i.e. automatically creating a citation for a resource ... the citation is displayed in plain text. The user may copy and paste the citation into a document, email the citation, col. 5, lines 12-36);
authoritativeness of a content item (i.e. creating a document in a document editing application, col. 2, lines 1-16; citation information of the resource is determined. For example, a title, author, and published date are found in the resource metadata, col. 5, lines 20-22); or
a popularity of a content item (i.e. the citation is formatted based on indicated preferences. For example, preferences indicate that a URL, title and date retrieved should be included in a citation, col. 5, lines 23-25).

As per claim 12,  Joshi teaches the system of claim 1, wherein evaluating the search results comprises determining properties of the entity, wherein the properties of the entity comprise at least one of:
area of expertise of the entity (i.e. captures high-level knowledge about the information at the DS and DSI levels, col. 9, lines 43-51; PersonBomb EXPERT; AssociatedWithPerson 2, See Fig. 11);
experience of the entity (i.e. captures high-level knowledge about the information at the DS and DSI levels, col. 9, lines 43-51; PersonBomb EXPERT; AssociatedWithPerson 2, See Fig. 11); or 
role of tile of the entity (i.e. captures high-level knowledge about the information at the DS and DSI levels, col. 9, lines 43-51; PersonBomb EXPERT; AssociatedWithPer
-sonBomb EXPERT; Ason 2, See Fig. 11).

As per claim 13, SHOVAL teaches the system of claim 1, wherein evaluating the search results comprises generating a content item score for each of the content items in the search results, wherein the content item score represents knowledge of the entity with the content item (i.e. the relevancy of a single item to a single user, or for rank ordering the relevancy of a batch of items for a single user, or for rank ordering the relevancy of a batch of users for a single item, or for rank ordering the relevancy of a batch of items for a batch of users, col. 3, line 65 to col. 4, line 3).

As per claim 14, SHOVAL teaches the system of claim 13, wherein one or more of the content item score are used to generate a topic score, wherein the topic score represents knowledge of the entity with the one or more topics (i.e. the relevancy of a single item to a single user, or for rank ordering the relevancy of a batch of items for a single user, or for rank ordering the relevancy of a batch of users for a single item, or for rank ordering the relevancy of a batch of items for a batch of users, col. 3, line 65 to col. 4, line 3).

As per claim 15, SHOVAL teaches the system of claim 1, wherein the user interaction is associated with an entry point; and
wherein the indication of the determined knowledge level is provided in the context of the entry point (i.e. the relevancy of a single item to a single user, or for rank ordering the relevancy of a batch of items for a single user, or for rank ordering the relevancy of a batch of users for a single item, or for rank ordering the relevancy of a batch of items for a batch of users, col. 3, line 65 to col. 4, line 3).

As per claim 16, SHOVAL teaches the system of claim 1, wherein providing the indication of the determined knowledge level comprises providing at least one of:
a recommendation for improving comprehension of a content item associated
with the user interaction (i.e. the concepts of the user's profile and their weights can be updated explicitly by the user or implicitly based on monitoring the items read by the user and the ontology concepts by which those items are represented, col. 4, lines 14-18); or
a link to additional content items relating to the one or more topics (i.e. the concepts of the user's profile and their weights can be updated explicitly by the user or implicitly based on monitoring the items read by the user and the ontology concepts by which those items are represented, col. 4, lines 14-18).

As per claim 17, Joshi teaches the system of claim 1, wherein providing the indication of the determined knowledge level comprises graphically presenting to a user a knowledge score or a knowledge classification (i.e. FIG. 9 is an illustrative workspace window generated by the OHM system, according to the present invention, including an OHM ontology explorer, col. 3, lines 43-45).

As per claim 19, SHOVAL teaches the method of claim 18, wherein the entity is a user device or a recipient of a content item relating to the input (i.e. the concepts of the user's profile and their weights can be updated explicitly by the user or implicitly based on monitoring the items read by the user and the ontology concepts by which those items are represented, col. 4, lines 14-18).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayakumar (US Pat No. 8,627,210), in view of Dhall (US Pat No. 8,204,902).
As per claim 18, Vijayakumar teaches a method comprising:
	detecting, by a user device, input associated with user interaction (i.e. the agenda items could be specified by the meeting organizer during the meeting (e.g., by entering a keyword into a field of a shared workspace of the online meeting, by activating a document within the shared workspace, by keyword voice recognition, etc.), col. 5, lines 31-56 );
	processing the input (i.e. If presentation slides are used, deriving the meeting context may, for example, be obtained directly from the text and title in the slides. In the absence of any written material, for example, speech recognition systems could be used to detect keywords being discussed to identify the context, col. 5, lines 31-56) to identify one or more terms (i.e. Once the agenda item under discussion is identified, the context is derived from it. For example, the meeting server 200 queries context database 120 to identify the context of agenda item based on, for example, relative keyword terminology, col. 5, lines 31-56);
	searching a data source using the one or more terms to identify (i.e. Once the agenda item under discussion is identified, the context is derived from it. For example, the meeting server 200 queries context database 120 to identify the context of agenda item based on, for example, relative keyword terminology, col. 5, lines 31-56) content items associated with an entity (i.e. expert knowledge associated with the meeting context is identified. The expertise that is relevant for the current context can be obtained from context database 120, col. 6, lines 3-18);
	evaluating the search results to determine a knowledge level of the entity with the content items (i.e. degrees of associations between meeting participants are calculated, col. 6, lines 42-60; A semantic web-based solution can also be used to identify the needed expertise in a certain topic. Furthermore, expertise can be weighted by relevance according to context, col. 6, lines 3-18), wherein evaluating the search results comprises generating a content item score for each of the content items in the search results, the content item score representing knowledge of the entity with the content item (i.e. relationships between the meeting participants is generated. The expertise information of the meeting participants for the given meeting context is used to generate a social network of the meeting participants, col. 6, lines 19-41); and
	providing (i.e. the CESN participant lists are displayed ... these lists may include names, numbers, or graphical images showing connections between participants, col. 7, lines 1-9) an indication (i.e. CESN participant lists 410.1-410.n are generated based on the degrees of associations for each participant. In other words, unique social network lists are generated for each meeting participant, which are based on ... the expertise of the other meeting participants with regard to the current meeting context, col. 6, lines 61-67) of the determined knowledge level of the entity to a user (i.e. Degrees of associations between a first participant and the other participants are calculated based on a level of expert knowledge of the other meeting participants, col. 2, lines 10-26).
	Vijayakumar implicitly teaches the term “results” (the search results) as querying the database to identify the context of agenda item, col. 5, lines 31-56.
	Vijayakumar does not clearly state this term.
	Dhall teaches this term as A result set is produced in response to a user query, col. 1, line 63 to col. 2, line 8 (i.e. A result set is produced from the database in response to a user query. The result set includes data elements having technical data encoded therein that corresponds to the query. An expert list is produced based on the bibliographic information for the data elements contained in the result set. Each expert in the expert list is ranked based on criteria associated with the result set to produce a ranked expert list, col. 1, line 63 to col. 2, line 8).
	Dhall further teaches:
	evaluating the search results to determine a knowledge level of the entity with the content items, wherein evaluating the search results comprises generating a content item score for each of the content items in the search results, the content item score representing knowledge of the entity with the content item (i.e. the expert ranking module processes each knowledge element 22 that is included in the result list 34 and with which the expert is associated, and calculates a component score corresponding to each knowledge element 22. The component scores are summed to compute an expert score, col. 5, lines 34-39); and
	providing an indication of the determined knowledge level of the entity to a user (i.e. Once the component score S for each knowledge element 22 with which the author is associated has been calculated, the component scores are summed to determine the expert score for that particular expert ... After ranking the experts that are contained in the expert list 36, a ranked expert list 36 may be presented to the user by way of the user interface 20 of the user workstation 1, col. 6, lines 43-58).
It would have been obvious to one of ordinary skill of the art having the teaching of Vijayakumar, Dhall before the effective filing date of the claimed invention to modify the system of Vijayakumar to include the limitations as taught by Dhall. One of ordinary skill in the art would be motivated to make this combination in order to produce an expert list based on the bibliographic information for the data elements contained in the result set in view of Dhall (col. 1, line 63 to col. 2, line 8), as doing so would give the added benefit of ranking experts associated with knowledge elements identified in response to a specific user query as taught by Dhall (col. 1, line 63 to col. 2, line 8).

As per claim 20, Vijayakumar teaches a computer-readable storage device storing computer executable instruction that when executed cause a computing system to perform a method comprising:
	detecting input associated with user interaction with an entry point (i.e. the agenda items could be specified by the meeting organizer during the meeting (e.g., by entering a keyword into a field of a shared workspace of the online meeting, by activating a document within the shared workspace, by keyword voice recognition, etc.), col. 5, lines 31-56 );
	processing the input (i.e. If presentation slides are used, deriving the meeting context may, for example, be obtained directly from the text and title in the slides. In the absence of any written material, for example, speech recognition systems could be used to detect keywords being discussed to identify the context, col. 5, lines 31-56) to identify one or more terms (i.e. Once the agenda item under discussion is identified, the context is derived from it. For example, the meeting server 200 queries context database 120 to identify the context of agenda item based on, for example, relative keyword terminology, col. 5, lines 31-56), wherein the one or more terms correspond to one or more topics (i.e. A semantic web-based solution can also be used to identify the needed expertise in a certain topic. Furthermore, expertise can be weighted by relevance according to context, col. 6, lines 3-18);
	searching a data source using the one or more terms to identify search results (i.e. Once the agenda item under discussion is identified, the context is derived from it. For example, the meeting server 200 queries context database 120 to identify the context of agenda item based on, for example, relative keyword terminology, col. 5, lines 31-56), wherein the search result comprise content items and relationship data associated with an entity (i.e. expert knowledge associated with the meeting context is identified. The expertise that is relevant for the current context can be obtained from context database 120, col. 6, lines 3-18);
	evaluating the search results to determine a knowledge level of the entity with one or more topics (i.e. degrees of associations between meeting participants are calculated, col. 6, lines 42-60; A semantic web-based solution can also be used to identify the needed expertise in a certain topic. Furthermore, expertise can be weighted by relevance according to context, col. 6, lines 3-18), wherein evaluating the search results comprises generating a content item score for each of the content items in the search results, the content item score representing knowledge of the entity with the content item (i.e. relationships between the meeting participants is generated. The expertise information of the meeting participants for the given meeting context is used to generate a social network of the meeting participants, col. 6, lines 19-41); and
	providing (i.e. the CESN participant lists are displayed ... these lists may include names, numbers, or graphical images showing connections between participants, col. 7, lines 1-9) an indication (i.e. CESN participant lists 410.1-410.n are generated based on the degrees of associations for each participant. In other words, unique social network lists are generated for each meeting participant, which are based on ... the expertise of the other meeting participants with regard to the current meeting context, col. 6, lines 61-67) of the determined knowledge level in a context of the entry point (i.e. Degrees of associations between a first participant and the other participants are calculated based on a level of expert knowledge of the other meeting participants, col. 2, lines 10-26).
	Vijayakumar implicitly teaches the term “results” (the search results) as querying the database to identify the context of agenda item, col. 5, lines 31-56.
	Vijayakumar does not clearly state this term.
	Dhall teaches this term as A result set is produced in response to a user query, col. 1, line 63 to col. 2, line 8 (i.e. A result set is produced from the database in response to a user query. The result set includes data elements having technical data encoded therein that corresponds to the query. An expert list is produced based on the bibliographic information for the data elements contained in the result set. Each expert in the expert list is ranked based on criteria associated with the result set to produce a ranked expert list, col. 1, line 63 to col. 2, line 8).
	Dhall further teaches evaluating the search results to determine a knowledge level of the entity with the one or more topics, wherein evaluating the search results comprises generating a content item score for each of the content items in the search results, the content item score representing knowledge of the entity with the content item (i.e. the expert ranking module processes each knowledge element 22 that is included in the result list 34 and with which the expert is associated, and calculates a component score corresponding to each knowledge element 22. The component scores are summed to compute an expert score, col. 5, lines 34-39); and
	providing an indication of the determined knowledge level in a context of the entry point (i.e. Once the component score S for each knowledge element 22 with which the author is associated has been calculated, the component scores are summed to determine the expert score for that particular expert ... After ranking the experts that are contained in the expert list 36, a ranked expert list 36 may be presented to the user by way of the user interface 20 of the user workstation 1, col. 6, lines 43-58).
It would have been obvious to one of ordinary skill of the art having the teaching of Vijayakumar, Dhall before the effective filing date of the claimed invention to modify the system of Vijayakumar to include the limitations as taught by Dhall. One of ordinary skill in the art would be motivated to make this combination in order to produce an expert list based on the bibliographic information for the data elements contained in the result set in view of Dhall (col. 1, line 63 to col. 2, line 8), as doing so would give the added benefit of ranking experts associated with knowledge elements identified in response to a specific user query as taught by Dhall (col. 1, line 63 to col. 2, line 8).

As per claim 19, Vijayakumar teaches the method of claim 18, wherein the entity is a user device or a recipient of a content item relating to the input (i.e. expert knowledge associated with the meeting context is identified. The expertise that is relevant for the current context can be obtained from context database 120. The context database can be populated from a variety of sources including but not limited to: user input, written documents, and feedback from meeting participants, col. 6, lines 3-18).

Response to Arguments
	1) With regards to 101 rejections, it is noted that although Applicants amended the claims 1, 18, 20 to clarify “wherein evaluating the search results comprises generating a content item score for each of the content items in the search results, the content item score representing knowledge of the entity with the content item”, the recitation does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it". The claims only manipulate abstract data elements into another form. Considered separately and as an ordered combination, the claim elements do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea. Therefore, the 101 rejection maintains.
2) With regards to claims 1-17, Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive because Shoval teaches evaluating the search results comprises generating a content item score for each of the content items in the search results, wherein the content item score represents knowledge of the entity with the content item as Once a new item arrives to the repository of News, the content-based filtering algorithm can perform the necessary matching with the users’ profiles and determine the degree of relevancy of the item to the potential users, col. 4, line 55 to col. 5, line 2:
evaluating the search result limitation equates to determine the degree of relevancy of the item to the potential users, col. 4, line 55 to col. 5, line 2.
generating a content item score for each of the content items in the search results limitation equates to the degree of relevancy of the item to the potential users, col. 4, line 55 to col. 5, line 2.
the content item score represents knowledge of the entity with the content item limitation equates to the degree of relevancy of the item to the potential users, col. 4, line 55 to col. 5, line 2.
It is suggested that Applicant should amend the claim to better reflect the
intended scope of the claim.
3) Applicant's arguments with respect to claims 18-20 have been considered but
are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153